Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2018

                                   No. 04-18-00884-CR

                                  Josue A. DELGADO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR2683
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Substitute Counsel is hereby GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court